DETAILED ACTION
Claims 1-2, 5-7, 9, 11-18, 26-29 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application, filed August 15, 2019 is a national stage entry of PCT/JP2018/005051, with an International Filing Date of February 4, 2018.
PCT/JP2018/005051 claims priority from Provisional Application 62/460,654, filed February 17, 2017.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-2, 5-7, 9, 11-14, 16-18, and 28 in the Reply filed on May 10, 2021, is acknowledged.
Claims 15, 26-27, and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the Reply.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-2, 5-7, 9, 11-14, 16-18, and 28 are present for Examination and the subject of the Office Action below.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on November 14, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-7, 9, 11-14, 16-18, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Mudumba et al. (Mudumba I) US 2006/0264453 A1 published November 23, .
Claim 1 is directed towards a formulation sealing vessel comprising: a sealed vessel body in which a liquid formulation containing 2% (w/w) rapamycin or a salt thereof, 94% (w/w) polyethylene glycol, and 4% (w/w) ethanol is sealed, the sealed vessel body having a volume of 0.1 mL to 1 .0 mL, the liquid formulation containing no antioxidant, and the liquid formulation having a total volume of 0.02 mL to 1.0 mL.
Mudumba I teaches a formulation, claim 1 states, “[a] liquid formulation comprising about 2% (w/w) of rapamycin, about 94% (w/w) PEG 400, and about 4% (w/w) of ethanol.” Mudumab I teaches at [0099], “[i]n some variations, the unit dose form is in a container, including but not limited to a sterile sealed container. In some variations the container is a vial, ampule, or low volume applicator, including but not limited to a syringe.” Mudumba I notes the dosing of the formulation in several sections, noting that the volume dose to the human eye will be around 200 µL to 5 µL, [0029]. This is also shown in the Figures in which 20, 40, and 60 µL are dosed of the Rapa/PEG/EtOH formulation. When looking at Mudumba I as a whole, one sees that the teaching shows that a dosing schedule for treating the vitreous near the retina, one would dose at day 1, and a second dose would be given at day 90, [0111]. Also the dosing is such that the formulation is administered with a 30 gauge needle, ½” long, and given as a single bolus. These doses are given in the 5 to 200 µL range, based on the reference as a whole. Mudumba I doesn’t specify lack of an antioxidant, the volume of the vial, or the volume of the volume of the formulation in the vial.
Mudumba II teaches the stability and the preparation of formulations of rapamycin without antioxidant. The reference as a whole teaches that the claimed formulation of rapamycin, having the same concentrations as instantly claimed, and as taught by Mudumba I, will be stable without antioxidant when the packaging (sealed vial) is controlled for headspace volume, and the concentration of oxygen in the headspace (result effective variables). Mudumba II teaches specific configurations with 2mL vials having 0.5mL, 1mL and 2mL fill volume of the formulation. Mudumba II teaches that when the headspace is limited, and purged with an inert gas, the formulation has a longer shelf life. 
	A PHOSITA would also be aware of the FDA GUIDANCE 2015. This reference discusses the problems and the recommendations of using single dose vials. One take away is that a single dose vial is better when the interval of dosing is less than 28 days. This is done to avoid contamination from storage and multiple punctures of the seal, see page 3 line 82 to page 4 line 115. 
	The art clearly teaches that the dose of the specific formulation of Rapamycin will vary from 5 to 200 µL range, that the dose will be given on day 1 and around day 90, that the sample is best when given without antioxidants that can harm the eye, that the no antioxidant formulation is best when packaged with limited headspace and limited oxygen in the headspace. Given that one would need some excess of volume in the vial, this leaves us with a small vial having a formulation volume of greater than 200 µL (to allow for filling the syringe to 200 µL). One would also want to limit headspace, and therefore would look to match the volume of the formulation with the volume of the vial (ratio of 1). A PHOSITA would arrive at a 0.25 to 0.5mL formulation in a 0.25 to 1mL vial. This would minimize the overage (waste) and yet allow the practitioner to comfortably withdraw the dose, this would also limit the exposure to oxygen by reducing the headspace. 
	A vial like this is taught by Sudo. Sudo teaches a cylindrical vial having a bottom, for a medicine, in which an open end of the cylindrical vial is sealed by a needle-penetrable rubber closure through which a needle can be penetrated, the cylindrical vial including a conical bottom end provided opposite to the open end, wherein the apex of the conical bottom end is located on a central axis of the cylindrical vial at the bottommost point inside the cylindrical vial. 

    PNG
    media_image1.png
    750
    428
    media_image1.png
    Greyscale

	A person of ordinary skill in the art would have a reasonable expectation of success in packaging the known formulation, in appropriate volumes, in known vials to arrive at the instantly claimed invention. The art makes clear that the volume of the vial, the headspace, and therefore the ratio are result effective variables that must be controlled. As such the instant invention was prima facie obvious at the time of filing.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047.  The examiner can normally be reached on M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J SCHMITT/Examiner, Art Unit 1629                                                                                                                                                                                                        
/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629